Citation Nr: 0739325	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-27 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement  to service connection for a skin disorder 
(claimed as skin rash), including as a result of exposure to 
herbicides.




ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The issue was subsequently remanded by the Board in 
an October 2005 decision for further development.  
Additionally, the Board is satisfied that development 
requested in the October 2005 Board remand has been 
satisfactorily completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  As instructed, the RO made appropriate efforts 
to obtain pertinent medical records from the Army Reserves 
and Army National Guard, provided a VA examination, and 
provided appropriate notice information which, together with 
the evidence of record, provide a sufficient record to 
evaluate the claim.  Therefore, the Board finds that the 
issue of entitlement to service connection for a skin 
disorder ready for appellate review.  

The Board notes that on his VA Form 9, the veteran stapled 
the business card of a private chiropractor to the form and 
wrote on it, "Had an MRI" and "Took X-rays of neck."  He 
also included two pages from a July 2004 private chiropractic 
examination and the veteran indicated on one page of the 
report that the chiropractor found a tumor in his throat.  
The Board also notes a July 2004 diagnostic report from the 
same private chiropractor where the veteran wrote, "has x-
rays of tumor inside neck."  To the extent that this 
constitutes a claim for service connection for a throat 
tumor, this issue is REFERRED back to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a skin 
disorder that is causally or etiologically related to his 
military service, including herbicide exposure.


CONCLUSION OF LAW

A skin disorder was not incurred in active service and is not 
due to Agent Orange exposure in service.  38 U.S.C.A. 
§§ 1110, 1116, 1154 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

Prior to initial adjudication of the claim, the requirements 
with respect to the content of the notice were met.  The RO 
informed the veteran about the information and evidence that 
is necessary to substantiate his claim for service connection 
for a skin disorder.  Specifically, the February 2003 letter 
stated that in order to establish service connection, the RO 
needed evidence showing that he had a presumptive condition 
that that was diagnosed generally within one year after the 
veteran left military service.  The veteran was notified that 
he could also establish service connection by showing an 
injury, disease, or event in service, a current disability, 
and evidence that there was a relationship between the two.  

The RO notified the veteran in the February 2003 notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the February 2003 notice letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
would obtain records from any Federal department or agency 
that was pertinent to the claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letter notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter also 
included the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
February 2003 notice letter informed the veteran that it was 
his responsibility to ensure that VA receives all requested 
records that were not in the possession of a Federal 
department or agency.  

The letter informed the veteran that he could submit evidence 
pertaining to his claim and provided him with specific 
examples of types of relevant evidence. The letter thus 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
See 38 C.F.R. § 3.159(b)(1) (2007).





To the extent the 2003 letter was deficient in any respect, 
additional letters were sent to the veteran in July 2004 and 
July 2006.  These letters reiterated the above information.  
VA can cure a failure to afford statutory notice to claimant 
prior to the initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the case 
(SOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(VCAA notification must not always be contained in a single 
communication from the VA).  Following these letters, the 
claim was readjudicated in a Supplemental Statement of the 
Case (SSOC) in July 2007.  

As the Board  concludes below that the veteran is not 
entitled to service connection for a skin disorder, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  Thus, no further 
notice is needed.  Sanders v. Nicholson,  487 F.3d 881, 889 
(Fed. Cir. 2007).  See also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The duty to assist the veteran has also been satisfied in 
this case.  The veteran was afforded two VA examinations in 
March 2003 and January 2007.  The veteran's service medical 
records, his VA medical records, private medical records, and 
statements from the veteran and others are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

The term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
38 C.F.R. § 3.307(a)(6)(i) (2007).  Agent Orange is generally 
considered an herbicide agent and will be so considered in 
this decision.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2007).  Section 3.307(d)(6) provides that the 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
38 C.F.R. § 3.307(d)(6)(i) (2007).  Section 3.307(d)(6) also 
provides that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii) 
(2007).  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (2007) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2007) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2007).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e) (2007), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) (2007) shall have 
become manifest to a degree of 10 percent or more any time 
after service, except that chloracne and porphyria cutanea 
tarda shall have become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2007).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a regulatory established 
presumption is not the sole method for showing causation in 
establishing a claim for service connection for disability 
due to herbicide exposure.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a skin 
disorder on a presumptive basis.  The Board does observe that 
the veteran served in the Republic of Vietnam during the 
Vietnam era, and as such, he is presumed to have been exposed 
during such service to certain herbicide agents, including 
Agent Orange.  However, a February 2003 VA biopsy report 
diagnosed the veteran's current skin condition as having 
superficial perivascular dermatitis with spongiosis that 
could result from a number of different diagnosis.  A March 
2003 VA examination diagnosed the veteran as having 
dermatosis, clinically most consistent with parapsoriasis 
(digitate dermatoses).  A January 2007 VA examination 
diagnosed the veteran with xerodermatitis.  As such, the 
veteran does not have a diagnosed disease that is entitled to 
service connection due to herbicide exposure on a presumptive 
basis.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  

As noted above, regulations also provide that service 
connection may be granted on a direct basis for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

However, in considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a skin 
disorder on a direct basis.  The veteran is first required to 
show that he suffered an injury or disease while in service.  
See 38 U.S.C.A. § 1110 (West 2002).  The veteran's service 
medical record indicate that the veteran had a rash in 
service.  A March 1966 entry indicates that the veteran 
sought treatment at an aid station in Vietnam.  He presented 
with a rash that covered his body, including his legs and 
chest.  The Aid Station diagnosed the veteran with 
dermatitis.   An August 1966 entry also shows that the 
veteran sought treatment at an aid station and that he 
presented with a rash over his body.  He was prescribed an 
ointment.  The Board finds that the first requirement of 
showing evidence of a disease in service has been met.

The veteran is next required to show that he currently 
suffers from a disability.  See 38 U.S.C.A. § 1110  (West 
2002); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  As previously mentioned, a February 2003 VA 
biopsy report reported the veteran's current skin condition 
as having superficial perivascular dermatitis with spongiosis 
that could result from a number of different diagnosis.  A 
March 2003 VA examination diagnosed the veteran as having 
dermatosis, clinically most consistent with parapsoriasis 
(digitate dermatoses).  A January 2007 VA examination 
diagnosed the veteran with xerodermatitis.  The Board finds 
that the veteran currently has a skin disorder.

While the veteran has demonstrated that he had a skin 
disorder in service and currently has a diagnosed skin 
disorder, this is not enough to establish service connection.  
The veteran must also demonstrate that the current disorder 
results from that injury or disease in service.  See 38 
C.F.R. § 3.303(b) (2007).

There is no competent evidence before the Board that 
indicates that the veteran's current skin disorder is linked 
to the skin rash that he suffered while in service.  As 
previously mentioned, the veteran was afforded a VA 
examination in January 2007 and the VA examiner diagnosed him 
with plaques of xerodermatitis.  Based upon this diagnosis 
and a review of the patient's medical history, the VA 
examiner opined that the current rash did not have its onset 
in the military and that it was unrelated to the rash that he 
had in the military.  The examiner noted that the rash in 
service was never described as plaque like.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board may weigh the absence of 
contemporaneous medical evidence against the veteran's 
statements in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that there is no mention of a rash in the 
claims file from 1966 until 2002.  However, in this case, 
there is not merely an absence of evidence concerning the 
claimed condition; there is competent evidence explicitly 
documenting the lack of such a condition.  The veteran's 
separation exam in May 1967 indicated that his skin was 
normal and no rash was documented.  The veteran did not 
indicate a skin disorder in his report of medical history in 
May 1967.  No skin rash was found in a clinical evaluation 
for a July 1977 enlistment examination to the Army National 
Guard and the veteran denied ever having any skin rash in a 
July 1977 report of medical history.  No skin rash was found 
on clinical evaluations in 1982, 1985, 1989, and 1993 
examinations for the Army National Guard, and the veteran 
denied ever having any skin rash in the 1985, 1989, and 1993 
reports of medical history.  This evidence weighs very 
heavily against the veteran's current claims of continuity 
since service. 

In consideration of all evidence before the Board, the 
medical evidence does not link the veteran's superficial 
perivascular dermatitis with spongiosis to the veteran's 
military service.  The only evidence contained in the claims 
file showing otherwise is the veteran's assertions in 
February 2003 that he currently has a skin disorder that has 
continually existed from service and is related to service.  
The Board acknowledges that the veteran's statements are 
sufficient to establish the fact that he currently has had a 
disorder and that he has had it since service.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, this evidence 
is competent only so long as it remains centered upon matters 
within the knowledge and personal observation of the veteran.  
Id.  The veteran has not been shown to be a medical 
professional competent to render an opinion on matters of 
medical etiology.  Assuming without deciding that the 
veteran's statements of his current rash had continuously 
existed from service to be credible, his testimony that 
addresses the issue of medical causation, namely Agent Orange 
exposure, is not competent.  See id.  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Outpatient treatment records from VA Medical Center 
Indianapolis, Indiana from April 2002 to October 2003 
establish that the veteran has a current skin disorder, but 
these records do not provide the necessary nexus between his 
current skin disorder and the rash in service to establish 
service connection.  A February 2003 letter from the 
veteran's mother-in-law also stated only that the veteran had 
a current skin condition that has increased in severity.

In view of all the above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin disorder on a direct basis.  
There is no medical evidence to suggest that the veteran's 
skin disorder is a result from a personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002).

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a skin disorder, including as a result of 
exposure to herbicides, is not warranted. 




ORDER

Service connection for a skin disorder (claimed as skin 
rash), including as a result of exposure to herbicides, is 
denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


